    Case: 1:18-cv-01134-WHB Doc #: 12-1 Filed: 01/28/19 1 of 2. PageID #: 115


                                        ATTACHMENT # A


                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


                                                 )     CASE NO.
                                                 )
                     Plaintiff,                  )     MAGISTRATE JUDGE
                                                 )     WILLIAM H. BAUGHMAN, JR.
       v.                                        )
                                                 )
                                                 )     POSITION STATEMENT REGARDING
                                                 )     AGENDA FOR CASE MANAGEMENT
                     Defendant.                  )     CONFERENCE




                                  Plaintiff/                           Defendant      [party’s name]

pursuant to Federal Rule of Civil Procedure 26(f) and Local Rule 16.3(b)(3), hereby submits the
following statement of its position regarding the agenda for the Case Management Conference to
be held on                              :


       1.     This case should be assigned to the following track:
                      Expedited                      Standard                 Administrative
                      Complex                        Mass Tort


       2.     This case ____ is/ _____ is not suitable for one or more of the following Alternative
Dispute Resolution (“ADR”) mechanisms:
                      Early Neutral Evaluation                      Summary Jury Trial
                      Mediation                                     Summary Bench Trial
                      Arbitration


       3.     The parties         do/          do not consent to the jurisdiction of the United States
Magistrate Judge under 28 U.S.C. § 636(c).



                                                                                          (Rev. 080709)
    Case: 1:18-cv-01134-WHB Doc #: 12-1 Filed: 01/28/19 2 of 2. PageID #: 116




       4.      Non-Expert Discovery shall be completed on or before                                  .
Discovery shall be conducted according to the guidelines set forth in Local Rule 16.2(a) for cases
assigned to the case management track referred to in item no. 1 above. The Court specifically
directs the parties to comply with Local Rule 37.1, including the obligation to contact the presiding
judicial officer by telephone, before filing any motion under Federal Rule of Civil Procedure 37
seeking aid from the Court in discovery matters.


       5.      Expert reports must be submitted to opposing counsel on or before                     ,
for the party bearing the burden of proof on the issue addressed. Responsive reports are due by
                       . Expert Discovery shall be completed on or before                            .


       6.      Filing of Discovery Materials. Unless otherwise ordered by the Court, initial
disclosures, discovery depositions, interrogatories, requests for documents, requests for admissions,
and answers and responses thereto shall not be filed in the Electronic Case Filing System, except
that discovery materials may be filed as evidence in support of a motion or for use at trial.


       7.      The pleadings shall be amended and new parties shall be joined on or before
                       .


       8.      Dispositive motions shall be filed on or before                       . Motions for
summary judgment may be filed at any time authorized under Rule 56, F.R.C.P., but the filing of
such motions prior to the completion of discovery relevant to issues raised is discouraged. The
requirements of Rule 56, including those under Rules 56(e) and (f), will be strictly applied.




                                              COUNSEL FOR PLAINTIFF(S)/DEFENDANT(S)




                                                -2-                                      (Rev. 080709)
